DETAILED ACTION
Election/Restrictions
Claims 14 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 1-13, 15, and 12-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Note: Although claims 1 and 15 do not reference allowable claims 14 and 25, they have been amended below to include the allowable limitations from claims 14 or 25. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/29/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Aaron Rabinowitz on 01/07/2022. 

The application has been amended as follows: 
Please rejoin claims 1-13, 15, and 21-22.
Please amend the claims as follows:

1. (Currently Amended) A method for preparing a nanoporous silicon nitride membrane comprising:
ablating portions of at least one side of the silicon nitride membrane with an electron beam to give rise to thinned portions such that each thinned portion defines an upper surface parallel to an upper surface of the silicon nitride membrane, each thinned portion having a thickness of between about 0.3 and about 5 nanometers; and
penetrating the thinned portions of the silicon nitride membrane with an electron beam to form nanopores extending through the thinned portions of the silicon nitride membrane;
wherein the thinned portions of the silicon nitride membrane are formed essentially of amorphous silicon having therein less than about 10% of the nitrogen present in silicon nitride.





3. (Currently Amended) The method of claim 1, wherein the nanopores [[has]]have an hourglass shape or a cylinder shape.

4. (Currently Amended) The method of claim 1, wherein the nanopores [[has]]have a cross-section of less than or equal to about 1 nm at its widest point.

5. (Currently Amended) The method of claim 1, wherein the nanopores [[has]]have a cross-section of less than or equal to about 0.5 nm at its widest point.

6. (Original) The method of claim 1, wherein the electron beam is a scanning transmission electron beam.

7. (Currently Amended) The method of claim 6, wherein the thickness of [[the]]each thinned portion is controlled utilizing measurements of current density.

8. (Currently Amended) The method of claim 1, wherein [[the]]each thinned portion is a square or rectangle with each dimension being in the range of about 10-30 nm.

9. (Currently Amended) The method of claim 1, wherein [[the]]each thinned portion is 20 nm x 20 nm in surface area.

10. (Currently Amended) The method of claim 1, wherein the nanopores [[is]]are in the center of [[the]]each thinned portion. 

11. (Currently Amended) The method of claim 1, wherein the silicon nitride membrane has a thickness in the range of from about 20 nm to about 100 nm prior to contact with the electron beam.

each thinned portion is 2-4 nm.

13. (Currently Amended) The method of claim 1, wherein the nanopores have a diameter in the range of 1 to 1/3 of the thickness of [[the]]each thinned portion.

14. (Currently Amended) A macromolecule analysis component, comprising a nanoporous silicon nitride membrane having an upper surface, the component prepared by a method comprising:
ablating portions of at least one side of the silicon nitride membrane with an electron beam to give rise to thinned portions such that each thinned portion defines an upper surface parallel to the upper surface of the silicon nitride membrane, each thinned portion having a thickness of between about 0.3 and about 5 nanometers; and
penetrating the thinned portions of the silicon nitride membrane with an electron beam to form nanopores extending through the thinned portions of the silicon nitride membrane; 
wherein the thinned portions of the silicon nitride membrane are formed essentially of amorphous silicon having therein less than about 10% of the nitrogen present in silicon nitride.

15. (Currently Amended) A method of sequencing DNA or RNA sequences, comprising:
with a component that comprises a silicon nitride membrane,
the silicon nitride membrane comprising (i) a thick region having an upper surface, (ii) a thinned region formed in the thick region, the thinned region having an upper surface, the upper surface of the thick region being parallel to the upper surface of the thinned region,
the thinned region being formed essentially of amorphous silicon having therein less than about 10% of the nitrogen present in silicon nitride,
the thinned region having a thickness of from about 0.3 to about 5 nanometers; and
the thinned region having a nanopore extending therethrough, 
translocating a molecule through the nanopore and detecting a signal related to the translocation of the molecule through the nanopore.

16. (Previously Presented) The macromolecule analysis component of claim 14, wherein each of said thinned portions comprises one nanopore.

17. (Previously presented) The macromolecule analysis component of claim 14, wherein the nanopores have an hourglass shape or a cylinder shape.

18. (Previously presented) The macromolecule analysis component of claim 14, wherein the nanopores have a cross-section of less than or equal to about 1 nm at their widest point.
19. (Previously presented) The macromolecule analysis component of claim 14, wherein the nanopores have a cross-section of less than or equal to about 0.5 nm at their widest point.

20. (Previously presented) The macromolecule analysis component of claim 14, wherein the electron beam is a scanning transmission electron beam.

21. (Currently Amended) The method of claim 1, wherein [[the]] discontinuing of the ablating occurs when the N:Si ratio is equal to or less than 0.3.

22. (Currently Amended) The method of claim 1, wherein [[the]] discontinuing of the ablating occurs when the N: Si ratio is equal to or less than 0.1.

23. (Canceled)

24. (Canceled)

25. (Previously Presented) A macromolecule analysis component, comprising:
a silicon nitride membrane,
the silicon nitride membrane comprising (i) a thick region having an upper surface, (ii) a thinned region formed in the thick region, the thinned region having an upper surface, the upper surface of the thick region being parallel to the upper surface of the thinned region,
the thinned region being formed essentially of amorphous silicon having therein less than about 10% of the nitrogen present in silicon nitride,
the thinned region having a thickness of from about 0.3 to about 5 nanometers; and
the thinned region having a nanopore extending therethrough.

26. (Previously Presented) The macromolecule analysis component of claim 25, wherein the nanopore has a diameter of from about 1/3 the thickness of the thinned region to about the thickness of the thinned region.

27. (Previously Presented) The macromolecule analysis component of claim 25, wherein the nanopore has a diameter of from about 1 nm to about 2.5 nm.

28. (Previously Presented) The macromolecule analysis component of claim 25, wherein the silicon nitride membrane has a thickness of from about 20 nm to about 100 nm.

29. (Previously Presented) The macromolecule analysis component of claim 25, wherein the silicon nitride membrane is freestanding.

30. (Previously Presented) The macromolecule analysis component of claim 14, wherein the silicon nitride membrane is freestanding.




Allowable Subject Matter
Claims 1-22 and 25-31 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “ablating portions of at least one side of the silicon nitride membrane with an electron beam to give rise to thinned portions such that each thinned portion defines an upper surface parallel to an upper surface of the silicon nitride membrane, each thinned portion having a thickness of between about 0.3 and about 5 nanometers” and “wherein the thinned portions of the silicon nitride membrane are formed essentially of amorphous silicon having therein less than about 10% of the nitrogen present in silicon nitride”, independent claim 14 with particular attention to the limitations “ablating portions of at least one side of the silicon nitride membrane with an electron beam to give rise to thinned portions such that each thinned portion defines an upper surface parallel to the upper surface of the silicon nitride membrane, each thinned portion having a thickness of between about 0.3 and about 5 nanometers” and “herein the thinned portions of the silicon nitride membrane are formed essentially of amorphous silicon having therein less than about 10% of nitrogen present in silicon nitride”, independent claim 15 with particular attention to the claim 25 with particular attention to the limitations “the silicon nitride membrane comprising (i) a thick region having an upper surface, (ii) a thinned region formed in the thick region, the thinned region having an upper surface, the upper surface of the thick region being parallel to the upper surface of the thinned region”, “the thinned region having a thickness of from about 0.3 to about 5 nanometers”, and “the thinned region being formed essentially of amorphous silicon having therein less than about 10% of nitrogen present in silicon nitride”. 
The closest prior art of record is considered to be Drndic et al. (US 2013/0092541 A1) and Wu et al. (M-Y Wu, D Krapf, M Zandbergen, H Zandbergen, Formation of nanopores in a SiN/SiO2 membrane with an electron beam, Appl. Phys. Lett. 87 (2005) 113106). 
Drndic discloses a macromolecule analysis component (solid state nanopores for macromolecular analysis [Para. 0003] that comprises a freestanding silicon nitride membrane with nm sized pores provided therein [Paras. 0038, 0080, 0124, 0154, 0200, 0229; Figs. 34-38, 74-77] with a thick portion of a membrane 3 having a thickness of 5nm or less and a thinned region having a thickness in the range of sub-nanometer or from about 0.1nm to about 20 nm [Paras. 0009, 0012, 0015, 0123, 0126, 0130, 0282, 0304; Figs. 10, 13, 22b, 35-38, 62, 75-77] wherein the thinned portion has a nanopore 
Wu discloses a solid state nanopore membrane that can be used for DNA size determinations and sequencing [Pg. 1, Left Col., Para. 2] comprising a silicon nitride membrane (SiN membrane [abstract; Pg. 1, Right Col., Para. 3] wherein the silicon nitride membrane comprises a thinned region that was thinned using STEM such that the membrane thickness tapers down towards the nanopore [Pg. 1, Right Col., Para. 3 through Pg. 2, Left Col., Para. 1]. The Office held the position in the prior office action, in view of the teachings of Liebes, that the ablation of the silicon nitride membrane within the thinned region would inherently form the amorphous silicon nitride by preferential ablation of the nitrogen rather than the silicon in the silicon nitride 


    PNG
    media_image1.png
    789
    676
    media_image1.png
    Greyscale

As seen in the images above, applicant's components feature a membrane with a thick region having an upper surface that is parallel to the upper surface of the thinned region. By contrast, Wu teaches only wedge-shaped nanopores formed in a membrane - and that membrane does not include the feature of thinned region having an upper surface that is parallel to the upper surface of the thick region. The fact that Wu does not provide such a structure is not surprising, as Wu does not describe the steps of (1) forming a thinned region of a membrane and (2) then forming a nanopore in that thinned region. Instead, Wu describes a single step of forming nanopores without any separate step of first forming a thinned region in which a nanopore is then formed.
Applicant’s arguments with regards to Wu are convincing. Wu clearly teaches a slopped “thinned region” and does not teach the required limitations of claims 14 and 25 wherein the upper surface of the thinned region is parallel with the upper surface of the membrane. Furthermore, one skilled in the art would not be motivated and is provided no teaching or suggestion for how to modify the membrane of Wu to create a two-step formation process to formed a thinned region with a parallel upper surface and then form the nanopore in the thinned region. Even if one were to consider the apparent parallel surfaces taught by Drndic, as discussed previously, such structure is formed by plasma etching and thus even if one skilled in the art were to combine the teachings of Drndic and Wu there is still no teaching, suggestion or motivation for ablating the membrane in order to form the thinned region with a parallel surface wherein the thinned region is formed of amorphous silicon comprising less than about 10% of the nitrogen present in silicon nitride as required by independent claims 1, 14, 15, and 25. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claims 1, 14, 15, or 25. Claims 2-13, 16-22, and 26-31 are dependent from or otherwise include the limitations of allowable claim 1, 14, 15 or 25 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795